UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 22, 2011 BANCTRUST FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Alabama 0-15423 63-0909434 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 100 St. Joseph Street, Mobile, Alabama (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(251) 431-7800 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On April 22, 2011, BancTrust Financial Group, Inc. (the “Company”) entered into a Modification of Loan Documents to be effective as of April 16, 2011 (the “Modification”) with the Federal Deposit Insurance Corporation (the “FDIC”), as Receiver of Silverton Bank, N.A.The Modification was dated April 18, 2011 but was executed and delivered on April 22, 2011.The Modification amends the Loan Agreement dated October 16, 2007 between the Company and The Bankers Bank, N.A. (whose name was changed to Silverton Bank, N.A.), as modified by a First Amendment to Loan Agreement dated October 28, 2009 and further modified by the Second Loan Modification Agreement dated November 10, 2010 (collectively, the “Loan Agreement”).The Loan Agreement governs the loan to the Company in the original principal amount of up to $38,000,000 evidenced by a Promissory Note dated October 16, 2007 from the Company to The Bankers Bank (as amended, the “Note”), which Note is secured by the Company’s common stock in BankTrust, its banking subsidiary.The Modification also amends the Note.The current principal balance outstanding under the Note is $20,000,000. The Modification is attached as Exhibit10.1 hereto and is incorporated herein by reference. The Modification extended the date on which the Company is required to make a principal payment of $10,000,000 (the “Principal Payment”) from April 16, 2011 to January 1, 2012; however, if the Company completes an equity raise sufficient to enable it to make the Principal Payment prior to January 1, 2012, and regulatory approval is provided, the Company will have to make the Principal Payment at the time the equity raise is completed.The Modification also extended the date on which the Company must begin making quarterly principal payments until January 1, 2012 and increased the amount of the required quarterly principal payments from $833,333 to $1,250,000.The interest rate until the Principal Payment is made will now be one-month LIBOR plus 5.00%.After the Principal Payment is made, the interest rate will be one-month LIBOR plus 4.50%.The FDIC, as receiver for Silverton Bank, N.A., is the holder of the Note, and the FDIC is required to approve any further renewal or extension of the Note. Item 9.01Financial Statements and Exhibits. Exhibit 10.1 Modification of Loan Documents, dated April 18, 2011, between the Company and the FDIC, as Receiver of Silverton Bank, N.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BANCTRUST FINANCIAL GROUP, INC. DATE:April 22, 2011 By: /s/ F. Michael Johnson F. Michael Johnson Executive Vice President, Chief Financial Officer and Secretary EXHIBIT INDEX EXHIBIT NUMBER NAME OF EXHIBIT Modification of Loan Documents, dated April 18, 2011, between the Company and the FDIC, as Receiver of Silverton Bank, N.A.
